--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) is hereby entered into as of the
21st day of March 2006 (the “Effective Date”), between SEASONS BANCSHARES, INC.,
a Georgia banking corporation (and with CADENCE BANK as the surviving entity in
the merger described below)(the “Bank”) and DAVID K. GEORGE (the “Employee”).


WHEREAS, the Bank is engaged in the business of commercial banking;


WHEREAS, the Employee is experienced in commercial banking;


WHEREAS, the Bank desires to employ the Employee and the Employee desires to
accept employment on the terms and conditions set forth herein; and


WHEREAS, concurrently with the execution of this Agreement, Seasons Bancshares,
Inc. entered into a merger agreement with NBC Capital Corporation that provides
for the merger of Seasons Bancshares, Inc. into Cadence Bank and the parties
hereby acknowledge that without the employment and agreement by Employee to not
compete with Cadence Bank as set forth herein such merger agreement would not
have been entered into by the parties.


NOW THEREFORE, in consideration of the mutual promises set forth herein, and
intending to be legally bound, the parties hereby agree as follows:


1.   EMPLOYMENT AND DUTIES


1.1    Employment. The Bank agrees to employ the Employee, and the Employee
agrees to be employed by the Bank, for the Employment Term (as defined herein),
subject to the terms and conditions set forth herein.


1.2    Office. The Employee shall have the title of President of the Bank’s
Blairsville, Georgia, operations, or any other title as shall be determined by
the Board of Directors or its designee (“Board”). The Employee shall report
generally to the President and Chief Operating Officer of the Bank or such other
persons as designated by the Board.


1.3    Duties. As President of the Bank’s Blairsville, Georgia, operations,
Employee agrees to perform diligently and to the best of his ability the duties
and services appertaining to any such office and such other duties as may be
assigned to him from time to time by the Board. The Employee’s duties and
responsibilities shall include such duties as are the type and nature normally
assigned to similar senior officers of a financial institution of the size, type
and stature of the Bank. Specifically, the Employee shall directly manage the
daily business and financial activities of the Bank in Blairsville, Georgia, and
implement strategies to achieve the overall business goals of the Bank.


1.4    Extent of Services. “The Employee shall devote the Employee’s entire time
and efforts to the Bank’s business and affairs, and shall not engage in any
other business activity for remuneration or compensation without the Bank’s
prior written consent. This restriction is not intended to apply to the
Employee’s supervision of any investments which may currently exist or be
entered into, so long as these investments do not interfere with the Employee’s
services to be rendered or cause a breach of the restrictions set forth in
Sections 4 and 5 of this Agreement.

1

--------------------------------------------------------------------------------


 
2. TERM AND TERMINATION OF EMPLOYMENT


2.1    Term. Subject to the terms of Sections 2.2, the initial term shall
commence on the Effective Date of this Agreement and shall continue for two year
(“Initial Term”), and thereafter, at the election of the Bank and the Employee,
renew for successive one year terms (such Initial Term and any renewal thereof
being referred to herein as the “Employment Term”) provided, however, either
party may terminate this Agreement, with or without cause as defined herein, at
the expiration of the Initial Term or anyone year renewal term thereafter, upon
written notice given to the other party at least ninety (90) days prior to the
expiration of any such initial or renewal term hereunder. In connection with the
termination by the Bank or Employee at the expiration of the initial term or
renewal term, the Bank hereby agrees to pay to Employee three months salary in
addition to such notice period and Employee hereby agrees to continue to be
bound and subject to Sections 4 and 5 of this Agreement for one year following
the date of such separation. In the event of the resignation of Employee after
the first year of the Initial Term (although not contractually permitted), the
Bank hereby agrees to pay Employee three months salary on a monthly basis after
the effective date of such resignation and the Employee hereby agrees to be
bound and subject to the Sections 4 and 5 of this Agreement.


2.2    Termination by the Bank. Notwithstanding the provisions of Section 2.1,
the Bank shall have the right to terminate the employment of Employee under this
Agreement prior to the end of the Employment Term for any of the following
reasons and subject to the following conditions:


2.2.1        Termination for Cause. The Bank shall have the right to terminate
this Agreement at any time for “cause.” The term “cause” shall mean:


(a)    A material breach of the terms of this Agreement by the Employee,
including without limitation, failure by the Employee to perform his duties and
responsibilities in the manner and to the extent required under this Agreement
and/or failure to abide by the covenants set forth in Sections 4 and 5 herein,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employee by the Bank. Such
notice shall (i) specifically identify the duties that the Board believes the
Employee has failed to perform and (ii) state the facts upon which the Board
made such determination;


(b)    Conduct by the Employee that amounts to fraud, dishonesty or willful
misconduct;


(c)    Arrest for, charged in relation to (by criminal information, indictment
or otherwise), or conviction of the Employee during the term of this Agreement
of a felony;

2

--------------------------------------------------------------------------------


 
(d)    Conduct by the Employee that amounts to gross and willful insubordination
or inattention to his duties and responsibilities hereunder; or


(e)    Conduct by the Employee that results in removal from his position as an
officer or executive of the Bank pursuant to a written order by any regulatory
agency with authority or jurisdiction over the Bank.


The Bank reserves the right to put Employee on paid or unpaid administrative
leave pending an investigation into allegations of the conduct described above.
Otherwise, termination of the Employee’s employment under this Section 2.2.1
shall be deemed to occur immediately upon the Bank giving Employee written
notice of termination.


2.2.2         Termination Without Cause. The Bank is granted an option to
terminate the Employee’s employment, without cause, upon 30 days prior written
notice to the Employee. In the event of a termination under this Section 2.2.2,
the Bank shall be required to pay the Employee a severance payment of one year’s
salary as defined in Section 3.1 herein and Employee continues to be bound and
subject to Sections 4 and 5 of this Agreement.


2.3    Termination by Mutual Agreement. This Agreement can be terminated at any
time upon mutual, written agreement of the parties.


2.4    Termination by Death. This Agreement will automatically terminate upon
the death of the Employee.


2.5    Change of Control. A “Change of Control” means any of the following
events:


(a)    the acquisition by any person or persons acting in concert of the then
outstanding voting securities of the Bank or its parent bank or holding company
(“Parent Bank”), if, after the transaction, the acquiring person (or persons)
owns, controls or holds with power to vote thirty-five percent (35%) or more of
any class of voting securities of the Bank or Parent Bank, as the case may be;
or


(b)    a reorganization, merger or consolidation, with respect to which persons
who were the shareholders of the Bank or Parent Bank immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities; or


(c)    the sale, transfer or assignment of all or substantially all of the
assets of the Parent Bank, Bank and its subsidiaries to any third party; and


(d)    Employee is terminated by Bank within one year of such Change in Control
or Employee’s responsibilities and compensation are materially diminished as a
result of the foregoing events described in this Section. Upon a Change in
Control, the Employee shall be paid by the Bank in lump sum the Employee’s
annual salary and Employee will continue to be bound and subject to Sections 4
and 5 of this Agreement.

3

--------------------------------------------------------------------------------




2.6    Effect of Termination. Upon termination of the Employee’s employment
hereunder for any reason, the Bank shall have no further obligations to the
Employee or the Employee’s estate with respect to this Agreement, except for the
payment of salary and bonus amounts, if any, accrued pursuant to Article 3
hereof and unpaid as of the effective date of the termination of employment, as
applicable. Nothing contained herein shall limit or impinge upon any other
rights or remedies of the Bank or the Employee under any other agreement or plan
to which the Employee is a party or of which the Employee is a beneficiary.


3.   COMPENSATION AND BENEFITS


3.1    Salary. The Bank shall pay to the Employee as basic compensation the sum
of $140,000.00 per annum (“Salary”), payable at those intervals as the Bank
shall pay other similarly situated executives.


3.2    Car Allowance. Beginning as of the Effective Date, the Bank will provide
the Employee with an automobile allowance of $750.00 per month.


3.3    Club Membership. Beginning on the Effective Date, the Bank agrees to
reimburse the Employee for the 75% dues associated with membership at a club as
selected by the Employee and approved by the Bank in accordance with the Bank’s
club membership policy for similarly situated senior managers, provided,
however, that the Employee shall, as a condition of reimbursement, submit
verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Bank and in sufficient
detail to comply with the rules and regulations promulgated by the Internal
Revenue Service.


3.4    Fringe Benefits. The Employee shall receive the standard package of
fringe benefits as the Bank provides to other similarly situated executives.
Fringe benefits intended to be included in this standard benefit package include
but are not limited to medical and life insurance, vacations, and sick leave.
All such benefits shall be awarded and administered in accordance with the
Bank’s standard policies and practices.


3.5    Bonus Program. The Bank agrees to the following:


3.5.1    2006 Bonus Program. The Employee may be eligible to receive a bonus of
$10,000.00 if the Bank achieves $385,000 of net operating income, excluding
merger related expenses, as of September 30, 2006. Further, the Employee may be
eligible to receive an additional $10,000.00 ninety (90) days after the
successful integration of the Bank in the sole discretion of the Board.


3.5.2    2007 Bonus Program. Starting in 2007 and extending throughout the term
and any extensions of this Agreement, the Employee will become eligible to
participate in the Senior Management Bonus Plan wherein he can earn up to 25% of
his Salary based on applicable performance measurements.

4

--------------------------------------------------------------------------------




3.6    Equity Incentives. The Bank shall make the Employee a participant in its
proposed incentive compensation plan, in which it is proposed that other
executives may also participate. The terms of this plan will be described in the
Long-Term Incentive Compensation Plan (“Incentive Plan”). In the event that the
Employee’s employment terminates, for any reason, no rights under the Incentive
Plan shall vest after the termination, and no rights vested prior to the
termination shall be adversely affected as a result of the termination.


4.  BANK INFORMATION


4.1    Bank Information. “Bank Information” includes “confidential information”
and “trade secrets.” “Confidential information” means data and information
relating to the business of the Bank (which does not rise to the status of a
trade secret, as defined herein) which is or has been disclosed to the Employee
or of which the Employee became aware as a consequence of or through the
Employee’s relationship with the Bank and which has value to the Bank and is not
generally known to its competitors. Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Bank (except where such public disclosure has been made the Employee without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. “Trade secrets”
means Bank information including, but not limited to technical or nontechnical
data, strategic plans, business models, collateral data management systems,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertained by proper
means by other persons who can obtain economic value from its disclosure or use;
and (b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


4.1.1        Ownership of Bank Information. All Bank Information received or
developed by the Employee while employed by the Bank will remain the sole and
exclusive property of the Bank.


4.1.2        Obligations of the Employee. The Employee agrees:


(a)    to hold Bank Information in the strictest confidence;


(b)    not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Bank Information or any physical embodiments of Bank Information;
and


(c)    in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Bank Information from losing its character or
ceasing to qualify as Bank Information or a Trade Secret.


In the event that the Employee is required by law to disclose any Bank
Information, the Employee will not make such disclosure unless (and then only to
the extent that) the Employee has been advised by independent legal counsel that
such disclosure is required by law and then only after prior written notice is
given to the Bank when the Employee becomes aware that such disclosure has been
requested and is required by law. This Section 4 shall survive for a period of
twelve (12) months following termination of this Agreement for any reason with
respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by applicable law, with
respect to Trade Secrets.

5

--------------------------------------------------------------------------------




4.1.3    Delivery upon Request or Termination. Upon request by the Bank, and in
any event upon termination of his employment with the Bank, the Employee will
promptly deliver to the Bank all property belonging to the Bank, including
without limitation, all Bank Information then in his possession or control.


5.   NON-COMPETE PROVISIONS


5.1    Non-Competition. The Employee agrees that during the Employment Term and
for a period of twelve (12) months following the termination of his employment
hereunder, he will not (except on behalf of or with the prior written consent of
the Bank), within the geographic area within the boundaries of Fannin, Union,
Townes counties in the State of Georgia, Clay and Cherokee counties in the State
of North Carolina and Polk county in Tennessee (the “Area”), either directly or
indirectly, on his own behalf or in the service or on behalf of others, as an
executive employee or in any other capacity which involves duties and
responsibilities similar to those undertaken for the Bank (including as an
organizer or proposed executive officer of a new financial institution), engage
in any business which is the same as or essentially the same as the business of
the Bank, which is commercial banking (“Business of the Bank”). It is the
express intent of the parties that the Area as defined herein is the area where
the Employee performs services on behalf of the Bank under this Agreement as of
the Effective Date.


5.2    Non-Solicitation of Customers. The Employee agrees that during the
Employment Term and for a period of twelve (12) months following the termination
of his employment hereunder, he will not (except on behalf of or with the prior
written consent of the Bank), within the Area, on his own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any business from any of the Bank’s customers,
including actively sought prospective customers, with whom the Employee has or
had material contact during the last two (2) years of his employment, for
purposes of providing products or services that are competitive with the
Business of the Bank.


5.3    Non-Solicitation of Employees. The Employee agrees that during the
Employment Term and for a period of twelve (12) months following the termination
of his employment hereunder, he will not, within the Area, on his own behalf or
in the service or on behalf of others, solicit, recruit or hire away or attempt
to solicit, recruit or hire away, any employee of the Bank or its affiliates to
another person or entity providing products or services that are competitive
with the Business of the Bank, whether or not (a) such employee is a full-time
employee or a temporary employee of the Bank or its affiliates, (b) such
employment is pursuant to a written agreement, and (c) such employment is for a
determined period or is at-will.


5.4    Remedy for Breach. The Employee acknowledges that the covenants contained
in Sections 4 and 5 of this Agreement (the “Restrictive Covenants”) are of the
essence of this Agreement; that each of the covenants is reasonable and
necessary to protect the business, interests, and properties of the Bank; and
that a violation of any of the provisions of this Agreement, especially the
Restrictive Covenants, will cause irreparable damage and loss to the Bank, its
successors and assigns. Therefore, the Employee agrees and consents that, in
addition to all the remedies provided by law or in equity, any violation shall
entitle the Bank or its successors and assigns to an immediate temporary
restraining order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants. The Bank and the Employee agree
that all remedies available to the Bank or the Employee, as applicable, shall be
cumulative.

6

--------------------------------------------------------------------------------




5.5    Separability. The Restrictive Covenants set forth in this Agreement are
independent of any other covenant or provision of this Agreement, and the
existence of any claim or cause of action against the Bank or any company
affiliated with or related to the Bank, whether predicated on this Agreement, or
any other agreement, or otherwise, shall not constitute a defense to the
enforcement of these covenants. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision shall be redrawn to make the provision consistent with any valid and
enforceable under the law or public policy.


6.   MISCELLANEOUS


6.1    Notices. All notices, requests, demands, and other communications that
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given if delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid:



 
(a)
To the Bank:



[Address]
                




 
With information copy to:



Adams and Reese LLP.
 
4400 One Houston Center
 
1221 McKinney St.
 
Houston, TX 77010
 
Attn: Mark Jones
 




 
(b)
To the Employee:



[Employee’s Address]
                




 
With information copy to:



[Attorney’s Address]
                

 
7

--------------------------------------------------------------------------------


 
6.2    Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement, including without limitation the Employee’s employment or the
termination thereof shall be resolved exclusively by binding arbitration in
Starkville, Mississippi, (or such other location as may be agreed to by the Bank
and the Employee), in accordance with the rules of the American Arbitration
Association then in effect. The arbitrator’s decisions shall be final and
binding upon the parties and judgment may be entered in any court of competent
jurisdiction. Employee must initial here: /s/ DKG  


6.3    Fees and Expenses. After a Change of Control has occurred, the Employee
shall not be required to incur legal fees and expenses associated with the
interpretation, enforcement or defense of his rights under this Agreement by
litigation or otherwise. Accordingly, if, following a Change of Control, the
Bank has failed to comply with any of its obligations under this Agreement or
the Bank or any other person takes or threatens to take action to declare this
Agreement void or unenforceable or institutes any litigation or proceeding
designed to deny or to recover from the Employee the benefits provided under
this Agreement, the Employee shall be entitled to retain counsel of the
Employee’s choice, at the expense of the Bank, to advise and represent the
Employee in connection with such dispute. This provision is intended to include
any such interpretation, enforcement or defense, including without limitation
the initiation or defense of any litigation, arbitration or other legal action,
whether by or against the Bank or any director, officer, stockholder or other
person affiliated with the Bank, in any jurisdiction. The Bank shall pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by the Employee in connection with any of the foregoing,
without regard to whether the Employee prevails, in whole or in part.


In no event shall the Employee be required to reimburse the Bank for any of the
costs and expenses incurred by the Bank relating to arbitration, litigation, or
other legal action in connection with this Agreement.


6.4    Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Mississippi.


6.5    Entire Agreement. This Agreement contains the entire agreement among the
parties and there are no agreements, representations, or warranties that are not
set forth herein. All prior negotiations, agreements, and understandings are
superseded. This Agreement may not be amended or revised except by a writing
signed by all the parties. Employee acknowledges and agrees that the Employment
Agreement dated June 3, 2002, as amended, was terminated upon execution of the
Termination and Release Agreement in connection therewith.

8

--------------------------------------------------------------------------------




6.6    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, and successors of the respective
parties; provided however, that this Agreement and all its rights may not be
assigned by any party except by or with the written consent of the other
parties.


6.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when bearing original signatures, shall be deemed
to be a duplicate original.




IN WITNESS WHEREOF, this Agreement has been executed effective the date stated
on the first page.



   
BANK
               
BY:
/s/ William L. Sutton
                                   
EMPLOYEE
                  
/s/ David K. George
 

 
 
9

--------------------------------------------------------------------------------